Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142931 & (63)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PRIME FINANCIAL SERVICES, L.L.C.,                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 142931
                                                                   COA: 290735
                                                                   Kent CC: 01-010952-CK
  CASEY VINTON,
           Defendant,
  and
  BANK ONE, NA, f/k/a BANK ONE
  MICHIGAN,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the January 6, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

        CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2011                     _________________________________________
         d0928                                                                Clerk